20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                  Pg 1 of 78



                                 Exhibit C
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                  Pg 2 of 78
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                  Pg 3 of 78
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                  Pg 4 of 78
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                  Pg 5 of 78
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                  Pg 6 of 78
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                  Pg 7 of 78
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                  Pg 8 of 78
     20-11129-mew      Doc 3-3    Filed 05/08/20 Entered 05/08/20 15:34:07              Exhibit C
                                           Pg 9 of 78


IN THE GRAND COURT OF THE CAYMAN ISLANDS
FINANCIAL SERVICES DIVISION

                                                               CAUSE NO FSD         OF 2019 (NAS)


IN THE MATTER OF THE COMPANIES LAW (2018 REVISION)

AND IN THE MATTER OF IIG STRUCTURED TRADE FINANCE FUND LTD


                             _______________________________

                                   WINDING UP PETITION
                             _______________________________


To the Grand Court

The humble petition of LAM Global Management Ltd I, as General Partner for LAM Enhanced Trade
Finance Fund I L.P. both of c/o Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
George Town, Grand Cayman KY1-9008, Cayman Islands, (together, the “Petitioners”) shows that:


A.      Introduction


1.      The Petitioners present this petition for the winding up of IIG Structured Trade Finance
        Fund Ltd (“STFF” or “Company”). LAM Enhanced Trade Finance Fund I L.P. (“LAM”)
        is a shareholder in the Company holding 119,462.406 participating non-voting shares (the
        “Participating Shares”) representing 100% of the Participating Shares issued by the
        Company.


2.      The Petitioners seek the winding up of the Company pursuant to Section 92(e) of the
        Companies Law (2018 Revision) (“Companies Law”) on the grounds that it is just and
        equitable to do so because there has been a failure and/or loss of the substratum of the
        Company.


3.      The Company was incorporated in the Cayman Islands on 7 June 2017 as an exempted
        limited company, with company registration number 323564 pursuant to the Companies
     20-11129-mew        Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07              Exhibit C
                                           Pg 10 of 78


        Law (as amended). The registered office of the Company is at Maples Corporate Services
        Limited, PO Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman Islands.


4.      The authorised share capital of the Company is US$50,000 divided into 1,000
        Management Shares (which are non-participating shares) of US$1.00 par value each and
        4,900,000 Participating Shares of US$0.01 par value each.


5.      The Company was incorporated as an open-ended investment fund. The Offering
        Memorandum of the Company dated June 2017 (the “Offering Memorandum”) states
        that the investment objective of the Company is to ”provide consistent returns through a
        professionally managed portfolio investing in financial instruments issued in connection
        with or enterprises engaged in, global trade finance transactions.” The Company’s stated
        objective was to invest primarily in trade or trade-related revolving credit lines, term loans
        or other facilities of transactions, however structured, predominantly in emerging markets
        in particular Latin America. As far as the Petitioners were aware over 93% of the loans
        were made to businesses located in Argentina, Peru, Columbia, Ecuador, Uruguay and
        Panama.


B.      Management Structure


6.      The Petitioners understand that the Directors of the Company are Andrés Carral who is
        stated in the Offering Memorandum to be Senior Managing Partner of Carral Y Asociados
        in Mexico and Martin Laidlaw of Premier Fiduciary Services (Cayman) Limited of Ground
        Floor Winward 1, Regatta Office Park, George Town, Grand Cayman, KY1-1201, Cayman
        Islands, who provide their services as non-executive directors responsible for the overall
        investment policies of the Company with the day to day management and administration
        of the Company being delegated by them to the investment advisor and administrator to
        the Company. At no time did the Petitioners have any direct contact with the Directors,
        other than through correspondence which they sent to the shareholder of the Company
        on its behalf.


7.      The Offering Memorandum states that the investment advisor is The International
        Investment Group L.L.C. (“IIG”). IIG is responsible for the management of the Company’s
     20-11129-mew     Doc 3-3     Filed 05/08/20 Entered 05/08/20 15:34:07              Exhibit C
                                          Pg 11 of 78


        investments pursuant to an Investment Advisory Agreement entered into between the
        Company and IIG. IIG is stated to be an investment firm organized under the laws of New
        Jersey in the U.S.A. Its founders and owners are stated to be David Hu and Martin S.
        Silver. At all material times the Petitioners dealt with Mr Hu and/or Mr. Silver and/or IIG’s
        employees.


8.      The Offering Memorandum states that Maples Fund Services (Cayman) Limited, a
        licensed mutual fund administrator headquartered in the Cayman Islands is the
        Company’s administrator (the “Administrator”).


9.      The Offering Memorandum also states that MaplesFS Limited, a trust company registered
        with the Cayman Islands Monetary Authority, holds the sole issued Management Share,
        which is the only voting and non-participating share of the Company, as “Share Trustee”.


C.      Background to the Petitioner’s Investment in the STFF


10.     LAM is a Cayman Islands exempted limited partnership formed under the Exempted
        Limited Partnerships Law on 27 March 2019 with registration number WC-10094. Its
        general partner is LAM Global Management Ltd I a Cayman Island exempted limited
        company incorporated under the Companies Law on 21 March 2019 with registration
        number 349214.


11.     Shinhan Investment Corp (“Shinhan”) is a company incorporated in Seoul, South Korea
        on 2 April 1973 under business registration number 116-81-36684, which operates as a
        securities brokerage and investment banking company and is the primary brokerage
        service provider for Lime Asset Management. Its registered office is at 70 Yeoui-daero,
        Yeongdeungpo-gu, Seoul, Korea, 07325. In or about May and June 2017 Shinan
        subscribed for participating shares in IIG Global Trade Finance Fund Ltd (“GTFF”) with a
        value of US$70,000,000, an affiliated fund to STFF, which has common directors, a
        common administrator and investment advisor to STFF. Shinhan held such shares as
        nominee on behalf of Lime Asset Management.
  20-11129-mew       Doc 3-3     Filed 05/08/20 Entered 05/08/20 15:34:07                Exhibit C
                                         Pg 12 of 78


12.   In or about May 2017, IIG informed Shinhan that they could establish a new fund for
      Shinhan, which would have similar investments to GTFF with the same credit valuation
      process but the investments would have a slightly longer duration, resulting in a return
      that was approximately 60 basis points higher than the return provided by GTFF.


13.   Pursuant to a Subscription Agreement dated 20 June 2017 Shinhan subscribed for
      Participating Shares in STFF with a value of US$63,000,000 on behalf of Lime Asset
      Management.


14.   Pursuant to a Subscription Agreement dated 19 July 2017 Shinhan subscribed for
      additional Participating Shares in STFF with a value of US$37,000,000 on behalf of Lime
      Asset Management.


15.   Pursuant to a Subscription Agreement dated 18 September 2017 Shinhan subscribed for
      additional Participating Shares in STFF with a value of $20,000,000 on behalf of Lime
      Asset Management.


16.   As a result of the share subscriptions set out at paragraphs 12 to 14 above inclusive,
      Shinhan became the holder of 119,462.406 Participating Shares in the Company, which
      it held as nominee for Lime Asset Management.


17.   In or about January 2019 Lime Asset Management discovered that the assets of STFF
      (and GTFF) were seriously impaired and so agreed with Triterras Asia Pte. Ltd
      (“Triterras”), a company incorporated in Singapore and experienced in managing
      distressed loans held by trade finance funds, that they would sell the Participating Shares
      held by Shinhan in STFF (and GTFF) to Triterras. Since Shinhan is only licensed to sell
      investments to the domestic market in Korea, the Participating Shares held by Shinhan
      had to be transferred to another entity to facilitate the transfer to Triterras.


18.   In or about May 2019 Shinhan transferred all of the shares held in STFF to LAM, the
      consideration for which was that Shinhan became a limited partner of LAM.
     20-11129-mew       Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07             Exhibit C
                                          Pg 13 of 78


19.     On 1 June 2019 the Administrator of STFF sent a transfer confirmation to LAM to confirm
        the transfer of 119,462.406 Participating Shares from Shinhan to LAM had been registered
        by STFF.
20.     Due to a winding up petition which was presented by Non-UCITS Aktia Trade Finance
        (“Aktia”) against GTFF in this Court under cause number FSD No: 160 of 2019 (RPJ) on
        22 August 2019 (the “GTFF Winding Up Petition”) the transfer of the Participating
        Shares held by the Petitioners in STFF (and GTFF) to Triterras has not been completed
        to Triterras.


21.     The last net asset value (“NAV”) statements that the Petitioners have for their
        shareholding in STFF are for the period 1 April to 30 April 2018. Neither Shinhan nor the
        Petitioners have received any NAV statements since April 2018. Shinhan and the
        Petitioners have contacted the Administrator on numerous occasions to request copies of
        the NAV statements for the period since April 2018. The Administrator has advised
        Shinhan and the Petitioners that they are unable to produce any further NAV statements
        due to IIG’s failure to provide the Administrator with the NAV calculations necessary to
        enable the Administrator to prepare the outstanding NAV statements.


D.      Loss of Substratum.


22.     On 14 November 2018 Shinhan received a letter addressed jointly to the registered
        shareholders of STFF and GTFF (“November Letter”), which stated that:

        a) In June 2018 IIG and its owners Mr. Silver and Mr. Hu had received subpoenas from
            the U.S. Securities and Exchange Commission (“SEC”) seeking documents and
            information about IIG’s policies, fund assets and other documents relating primarily to
            the valuation of assets in the portfolios of the funds it manages;

        b) Given the market conditions in South America and the SEC inquiry, IIG have advised
            STFF’s and GTFF’s directors that IIG intends to wind down both funds and that they
            have engaged an independent qualified consultant, Scott Steinberg, who has
            represented distressed businesses for 35 years to assist with winding down the funds;

        c) Various factors have resulted in or will be likely to result in significant impairment to
            the value of both funds’ assets;
  20-11129-mew      Doc 3-3     Filed 05/08/20 Entered 05/08/20 15:34:07             Exhibit C
                                        Pg 14 of 78


      d) They do not anticipate distributing NAVs or completing any audits currently underway
         in the foreseeable future; and

      e) The directors of STFF and GTFF have resolved to suspend all redemptions.

      The letter is copied to the directors and Mr. Silver and Mr. Hu.


23.   Copies of the resolutions were not attached to the November Letter and prior to receiving
      that letter Shinhan did not receive any notification that a resolution suspending the
      redemptions of STFF had been passed.


24.   The Petitioners understand that the SEC investigation into the conduct of IIG is ongoing.


25.   In or about December 2018 Shinhan was advised by Mr Steinberg that he had been
      appointed by the Directors as an internal advisor in respect of the wind down of STFF and
      that his role was to ensure STFF’s assets were realized as efficiently as possible and not
      on a fire sale basis. No agreement to a soft wind down of STFF was sought from Shinhan
      by the Directors or IIG. Further the Offering Memorandum does not support the proposition
      that a soft wind down was in the contemplation of STFF or its investors when they
      subscribed for shares in STFF.


26.   In or about January 2019 Shinhan was informed by IIG that $40M of STFF’s loan portfolio
      had been written off and $40M of STFF’s loan portfolio was in default and/or in “work out”.
      Since the meeting in January 2019 neither Shinhan nor the Petitioners have received any
      communication from IIG or Mr. Hu or Mr. Silver.


27.   By an email dated 23 August 2019 Mr. Steinberg advised the Petitioners that very little of
      the assets had been liquidated and that he had resigned due to “various managerial and
      operational issues” and that he had accomplished all he could. Mr Steinberg subsequently
      informed the Petitioners that he had not been provided with all of the information by IIG to
      enable him to realize STFF’s assets.
  20-11129-mew      Doc 3-3     Filed 05/08/20 Entered 05/08/20 15:34:07             Exhibit C
                                        Pg 15 of 78


28.   By an email dated 26 August 2019 Mr. Steinberg advised the Petitioners that the GTFF
      Winding Up Petition had been presented by Atkia and provided the Petitioner with a copy
      of the GTFF Winding Up Petition.


29.   On 20 September 2019 the Petitioners received notification from Arthur Jakoby, a partner
      in the New York law firm of Herrick, Feinstein LLP, advising that he had been retained by
      STFF’s and GTFF’s directors to assist with the liquidation of the funds’ assets.


30.   The Petitioners were advised that as a result of the winding up petition presented by Aktia,
      Mr. Jakoby informed the Directors of GTFF and STFF that he was unable to take control
      of the assets of both GTFF and STFF to proceed to liquidate those assets until the
      outcome of the winding up petition was determined.


31.   On 23 October 2019 a winding up order was made by the Cayman Islands Court in respect
      of GTFF and Mr. Christopher Kennedy and Mr. Alexander Lawson of Alvarez & Marsal
      Cayman Islands Limited were appointed Joint Official Liquidators of GTFF.


32.   The Petitioners have been advised by Mr. Jakoby that due to concerns about the ability to
      obtain the necessary cooperation from Mr. Hu and Mr. Silver required to realize the assets
      of STFF, Mr. Jakoby believes that independent liquidators should be appointed in order to
      realize STFF’s assets.


E.    Concerns about STFF’s Management and Assets


33.   In or about October 2019 Mr. Jakoby advised the Petitioners’ U.S. lawyers Milbank of the
      following issues regarding the assets and management of STFF by IIG, which cause the
      Petitioners serious concern:


      a) A total sum of $220 million was raised from investors in STFF and GTFF, $120 million
         of which was invested by the Petitioner in STFF and $70 million was invested by the
         Petitioner in GTFF. The Petitioners understand that Mr. Jakoby has discovered that
         $170 million of the said sum of $220 million was used to pay off old investors
         unconnected with GTFF and STFF in a defaulted collateralized loan obligation.
     20-11129-mew      Doc 3-3     Filed 05/08/20 Entered 05/08/20 15:34:07           Exhibit C
                                           Pg 16 of 78



        b) Many of the loans made by STFF and GTFF have been in default for at least 2 years
             and may have been in default when STFF and GTFF acquired the loans suggesting
             that they were not new investments made by STFF and GTFF but acquired from
             another fund managed by IIG. Further no material interest payments appear to have
             been made on the loans since their acquisition.


        c) Mr. Hu’s lawyers advised Mr. Jakoby that a loan of US$ 74M which was made to an
             Argentinian company called “Vinsentin“, was settled for US $34 million. The net sum
             of $22 million from that settlement is being held in an escrow account with a New York
             law firm called Caffetz Lindsey. Apparently, the sum of US$5 million was paid in legal
             fees and the sum of $2.6 million was paid to “brokers” out of the settlement of US$34
             million paid by Vinsentin, leaving US $4.4 million of the total sum of U$ $34 million
             unaccounted for.


F.      Conclusion


34.     In the circumstances it is apparent that the Company’s substratum has failed because:


        a)   On its own admission since December 2018 the Company ceased to carry out any
             investment business as set out in the Offering Memorandum, or at all, and has most
             likely not been carrying out any investment business since April 2018 when the last
             NAV statements were produced; and


        b)   The wind down and liquidation of the Company’s assets has not progressed despite
             being initially instigated by the Directors of the Company in December 2018 and is
             not capable of being achieved absent the appointment of independent liquidator to
             wind up the Company in accordance with the views of the Petitioners as the sole
             investors in the Company and not the Directors and/or IIG.


35.     In all the circumstances the Petitioners, being the sole investor in the Company and not
        having consented to a soft wind down under the control of the Directors of the Company,
        seek the appointment of independent liquidators to the Company in order that the
     20-11129-mew      Doc 3-3    Filed 05/08/20 Entered 05/08/20 15:34:07             Exhibit C
                                          Pg 17 of 78


        Company can be wound up in an orderly and proper manner and the serious concerns
        that have been uncovered about the management of the Company set out at paragraph
        33 above can be properly investigated.


G.      Relief Sought

36.     In the premises it is just and equitable in all the circumstances that the Company should
        be wound up pursuant to section 92(e) of the Companies Law.


37.     The Petitioner nominates Mr. Christopher Kennedy and Mr. Alexander Lawson of Alvarez
        & Marsal Cayman Islands Limited, Flagship Building, PO Box 2507, 70 Harbour Drive,
        George Town, Grand Cayman, KY1-1104 Cayman Islands for the appointment as the joint
        official liquidators of the Company.


YOUR PETITIONERS THEREFORE HUMBLY PRAYS THAT:-


(1)     The Company be wound up in accordance with the Companies Law.


(2)     Christopher Kennedy and Alexander Lawson of Alvarez & Marsal Cayman Islands Limited,
        Flagship Building, PO Box 2507, 70 Harbour Drive, George Town, Grand Cayman, KY1-
        1104 Cayman Islands be appointed joint official liquidators (“JOLs”).


(3)     The JOLs shall not be required to give security for their appointment.


(4)     The JOLs have the power to act jointly and severally in their capacity as liquidators of the
        the Company.


(5)     The JOLs be authorised to take any such action as may be necessary or desirable to
        obtain recognition of the JOLs and/or their appointment in any other relevant jurisdiction
        and to make such application to the courts of such jurisdiction for that purposes.


(6)     In addition to the powers set out in Part II of the Third Schedule to the Companies Law
        the JOLs be authorised to exercise all of the powers set out in paragraphs 1, 2, 4, 7, 10,
  20-11129-mew        Doc 3-3    Filed 05/08/20 Entered 05/08/20 15:34:07              Exhibit C
                                         Pg 18 of 78


       and 11 of Part 1 of the Third Schedule to the Companies Law and section 110(2) thereof,
       without further sanction or intervention of this Honourable Court.


(7)    The JOLs be authorised to do any act or thing considered by them to be necessary or
       desirable in connection with the liquidation of the Company and the winding up of its affairs
       in the Cayman Islands and/or elsewhere.


(8)    The JOLs be at liberty to appoint such counsel, attorneys, professional advisors, whether
       in the Cayman Islands or elsewhere, as they may consider necessary to advise and assist
       them in the performance of their duties in accordance with Order 25 of the Companies
       Winding Up Rules 2018.


(9)    No disposition of the property of the Company by or with the authority of the JOLs in
       carrying out their duties and functions and the exercise of their power under any Order
       granted pursuant to this Petition shall be voided by virtue of section 99 of the Companies
       Law.


(10)   Subject to section 109(2) of the Companies Law and the Insolvency Practitioner’s
       Regulations 2018, the JOLs be authorised to render and pay invoices out of the assets of
       the Company for their own remuneration.


(11)   The JOLs be at liberty to meet all disbursements reasonably incurred in connection with
       the performance of their duties and, for the avoidance of doubt, all such payments shall
       be made as and when they fall due out of the assets of the Company as an expense of
       the liquidation.


(12)   The JOLs be at liberty to apply generally.


(13)   The Petitioners’ costs of and incidental to the Petition be paid forthwith out of the assets
       of the Company on the standard basis.


(14)   Such further or other relief be granted as the Court deems appropriate.
  20-11129-mew        Doc 3-3      Filed 05/08/20 Entered 05/08/20 15:34:07             Exhibit C
                                           Pg 19 of 78




AND your Petitioner will ever pray etc.


Dated the              day of December 2019



                       __________________________________________

                                     KOBRE & KIM (CAYMAN)
                                 Attorneys at Law for the Petitioners

NOTE: This petition is intended to be served on the Company at its Registered Office.




                                          NOTICE OF HEARING


 TAKE NOTICE THAT the hearing of this petition will take place at the Law Courts, George Town,
 Grand Cayman, on      January 2020 at              am/pm.
 Any correspondence or communication with the Court relating to the hearing of this petition
 should be addressed to the Registrar of the Financial Services Division of the Grand Court at
 PO Box 495, Grand Cayman, KY1-1106, telephone 345 949 4296.
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                 Pg 20 of 78
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                 Pg 21 of 78




                                                                    WY-4/ 2
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                 Pg 22 of 78




                                                                    WY-4/ 3
 20-11129-mew           Doc 3-3         Filed 05/08/20 Entered 05/08/20 15:34:07                   Exhibit C
                                                Pg 23 of 78

From:             Nicole Farrington
To:               04640.001 (LAM Global and Lime Asset Management Advice)
Subject:          FW: In the matter of IIG Structured Trade Finance Fund Limited FSD 216 of 2019
Date:             Thursday, November 07, 2019 10:40:29 AM




Nicole Farrington
Litigation Assistant
+1 345 749 4034




www.kobrekim.com

Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo, Washington DC)
Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI, Cayman Islands)

From: Martin Laidlaw [mailto:martin@pfscayman.com]
Sent: Thursday, November 07, 2019 9:44 AM
To: Nicole Farrington <Nicole.Farrington@kobrekim.com>
Cc: Rebecca Hume <rebecca.hume@kobrekim.ky>; Pamella Mitchell
<pamella.mitchell@kobrekim.ky>
Subject: [EXTERNAL] RE: In the matter of IIG Structured Trade Finance Fund Limited FSD 216 of 2019

Dear Nicole

I confirm receipt of your email below and the two documents via Mimecast.

It is not my intention, at this time, as a director to attend either hearing.

Kind Regards

Martin




Martin Laidlaw
Director

Email martin@pfscayman.com
Phone 1 345 945 8881
Mobile 1 345 916 4412

From: Nicole Farrington [mailto:Nicole.Farrington@kobrekim.com]
Sent: Wednesday, November 06, 2019 5:07 PM


                                                                                                   WY-4/ 4
 20-11129-mew            Doc 3-3       Filed 05/08/20 Entered 05/08/20 15:34:07           Exhibit C
                                               Pg 24 of 78

To: Martin Laidlaw
Cc: Rebecca Hume; Pamella Mitchell
Subject: In the matter of IIG Structured Trade Finance Fund Limited FSD 216 of 2019

I'm using Mimecast to share large files with you. Please see the attached instructions.


Dear Mr. Laidlaw,

We write further to our email dated 30 October 2019 by which we provided you with a copy of the
winding up petition presented against IIG Structured Trade Fund Ltd (the “Company”) on 30 October
2019, together with the affidavit evidence in support. We enclose a copy of the sealed affidavit of
Oliver St. Thomas sworn on 4 November 2019 with exhibit marked “OS1”, which deals with service
of the petition and supporting evidence as well as the current position regarding attendance at the
hearing of the winding up petition on 22 November, for your information.

We would be grateful if you could acknowledge safe receipt and confirm whether or not you and/or
IIG intends to attend the hearing this Friday 8 November at 9:30 a.m. and/or the hearing of the
winding up petition on 22 November at 10:00 a.m. and, if so, whether you and/or IIG intend to
oppose the making of a winding up order against the Company.

Regards,




                                                                                          WY-4/ 5
            20-11129-mew       Doc 3-3      Filed 05/08/20 Entered 05/08/20 15:34:07                Exhibit C
                                                    Pg 25 of 78

Oliver Smith

From:                             Mitchell, Jason <Jason.Mitchell@srz.com>
Sent:                             Thursday, November 07, 2019 11:29 AM
To:                               Nicole Farrington
Cc:                               Pamella Mitchell; Rebecca Hume; Schiffman, Howard; DHu@iigh.com;
                                  ajakoby@herrick.com; Oliver Smith
Subject:                          [EXTERNAL] RE: In the matter of IIG Structured Trade Finance Fund Limited FSD 216 of
                                  2019


Ms.Farrington,

IwriteonbehalfofDavidHuinresponsetoyouremailbelow.Wehavereceivedthecopyofthewindinguppetition
andthesealedaffidavitofOliverSt.Thomas.Mr.HudoesnotintendtoattendthehearingthisFriday,November8nor
thehearingonNovember22,nordoesheintendtoopposethewindinguppetition.

WewouldaskthatyoupleasereͲsendtousthefilesthatOliverSmithsentviaMimecastonOctober31toMr.Huand
Mr.Schiffman.WehaveattemptedtodownloadthemusingtheMimecastlinkprovided,butitappearsthattheaccess
keyhasexpired.

Thankyou.

Jason T. Mitchell
Special Counsel
202.729.7467

Schulte Roth & Zabel LLP
www.srz.com


From:Nicole.Farrington@kobrekim.com<Nicole.Farrington@kobrekim.com>
Sent:Wednesday,November6,20195:00PM
To:DHu@iigh.com
Cc:Schiffman,Howard<Howard.Schiffman@srz.com>;rebecca.hume@kobrekim.ky;pamella.mitchell@kobrekim.ky
Subject:InthematterofIIGStructuredTradeFinanceFundLimitedFSD216of2019

DearMr.Hu,

Wewritefurthertoouremaildated31October2019bywhichweprovidedyouwithacopyofthewindinguppetition
presentedagainstIIGStructuredTradeFundLtd(the“Company”)on30October2019,togetherwiththeaffidavit
evidenceinsupport.WeencloseacopyofthesealedaffidavitofOliverSt.Thomasswornon4November2019with
exhibitmarked“OS1”,whichdealswithserviceofthepetitionandsupportingevidenceaswellasthecurrentposition
regardingattendanceatthehearingofthewindinguppetitionon22November,foryourinformation.

Wewouldbegratefulifyoucouldacknowledgesafereceiptandconfirmwhetherornotyouand/orIIGintendsto
attendthehearingthisFriday8Novemberat9:30a.m.and/orthehearingofthewindinguppetitionon22November
at10:00a.m.and,ifso,whetheryouand/orIIGintendtoopposethemakingofawindinguporderagainstthe
Company.

Regards,


                                                            1
                                                                                                    WY-4/ 6
           20-11129-mew           Doc 3-3      Filed 05/08/20 Entered 05/08/20 15:34:07                    Exhibit C
                                                       Pg 26 of 78
NicoleFarrington
LitigationAssistant
+13457494034

                                  

www.kobrekim.com

Americas(NewYork,BuenosAires,Chicago,Miami,SanFrancisco,SãoPaulo,WashingtonDC)
AsiaͲPacific(HongKong,Seoul,Shanghai),EMEA(London,TelAviv),Offshore(BVI,CaymanIslands)


ThiseͲmailmessageisfromKobre&Kim(Cayman),ageneralpartnershipestablishedunderthelawsoftheCayman
Islands,referredtoaboveasKobre&Kim,andmaycontainlegallyprivilegedand/orconfidentialinformation.Ifthe
readerofthismessageisnottheintendedrecipient(s),ortheemployeeoragentresponsiblefordeliveringthemessage
totheintendedrecipient(s),youareherebynotifiedthatanydissemination,distributionorcopyingofthiseͲmail
messageisstrictlyprohibited.Ifyouhavereceivedthismessageinerror,pleasenotifythesenderimmediatelyand
deletethiseͲmailmessageandanyattachmentsfromyourcomputerwithoutretainingacopy.

-------------------------------------------------------------------------------------------------------------------------- NOTICE
This e-mail message is intended only for the named recipient(s) above. It may contain confidential information
that is privileged or that constitutes attorney work product. If you are not the intended recipient, you are hereby
notified that any dissemination, distribution or copying of this e-mail and any attachment(s) is strictly
prohibited. If you have received this e-mail in error, please immediately notify the sender by replying to this e-
mail and delete the message and any attachment(s) from your system. Thank you.




                                                                2
                                                                                                           WY-4/ 7
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                 Pg 27 of 78




                                                                    WY-4/ 8
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                 Pg 28 of 78




                                                                    WY-4/ 9
 20-11129-mew            Doc 3-3         Filed 05/08/20 Entered 05/08/20 15:34:07                        Exhibit C
                                                 Pg 29 of 78

From:              Oliver Smith
To:                DHu@iigh.com; MSilver@iigh.com
Cc:                howard.schiffman@srz.com; Jason.Mitchell@srz.com; seth.taube@bakerbotts.com;
                   joseph.perry@bakerbotts.com; Rebecca Hume
Bcc:               04640.001 (LAM Global and Lime Asset Management Advice)
Subject:           In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)
Date:              Monday, November 25, 2019 2:44:50 PM
Attachments:       2019 11 12 Order (Sealed).pdf


Dear Sirs,

In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)

We write to you in your capacity as the board of directors of The International Investment Group
L.L.C., the investment manager of IIG Structured Trade Finance Fund Limited. We enclose a copy of
the sealed order made on 12 November 2019 and would be grateful if you could acknowledge safe
receipt.

You will note from the order that the hearing of the winding up petition has been adjourned to the
first available date after 1 December 2019. We understand from the court that it will be heard on 13
January 2020. This is because our client, LAM Global Management Ltd I, in its capacity as the general
partner of LAM Enhanced Trade Finance Fund L.P., the petitioner, is required to re-present the
winding up petition to cure a defect, which is that it had not been the registered owner of all of the
Participating Shares in the company for a period of 6 months as at the date it presented the petition.
In the circumstances our client intends to re-present the petition on Monday 2 December being the
first business day after 1 December, at which point they will have been the registered holder of the
shares for 6 months.

In the event that you have any questions please do not hesitate to contact myself or Rebecca Hume
of this firm on +1 345 749 4000 or Rebecca.hume@kobrekim.com.

Yours sincerely,

Oliver Smith

Oliver Smith
Analyst
+1 345 749 4029




www.kobrekim.com

Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo, Washington DC)
Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI, Cayman Islands)

Oliver Smith
Analyst


                                                                                                         WY-4/ 10
 20-11129-mew        Doc 3-3     Filed 05/08/20 Entered 05/08/20 15:34:07              Exhibit C
                                         Pg 30 of 78

+1 345 749 4029




www.kobrekim.com

Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo, Washington DC)
Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI, Cayman Islands)


This e-mail message is from Kobre & Kim (Cayman), a general partnership established under the laws
of the Cayman Islands, referred to above as Kobre & Kim, and may contain legally privileged and/or
confidential information. If the reader of this message is not the intended recipient(s), or the
employee or agent responsible for delivering the message to the intended recipient(s), you are
hereby notified that any dissemination, distribution or copying of this e-mail message is strictly
prohibited. If you have received this message in error, please notify the sender immediately and
delete this e-mail message and any attachments from your computer without retaining a copy.




                                                                                      WY-4/ 11
 20-11129-mew            Doc 3-3         Filed 05/08/20 Entered 05/08/20 15:34:07                        Exhibit C
                                                 Pg 31 of 78

From:              Oliver Smith
To:                martin@pfscayman.com
Cc:                Rebecca Hume
Bcc:               04640.001 (LAM Global and Lime Asset Management Advice)
Subject:           In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)
Date:              Monday, November 25, 2019 2:51:34 PM
Attachments:       2019 11 12 Order (Sealed).pdf


Dear Mr. Laidlaw,

In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)

We write further to our previous correspondence with you and enclose a copy of the sealed order
made on 12 November 2019. We would be grateful if you could acknowledge safe receipt.

You will note from the order that the hearing of the winding up petition has been adjourned to the
first available date after 1 December 2019. We understand from the court that it will be heard on 13
January 2020. This is because our client, LAM Global Management Ltd I, in its capacity as the general
partner of LAM Enhanced Trade Finance Fund L.P., the petitioner, is required to re-present the
winding up petition to cure a defect which is that it had not been the registered owner of all of the
Participating Shares in the company for 6 months as at the date it presented the petition. In the
circumstances our client intends to re-present the petition on Monday 2 December being the first
business day after 1 December, at which point they will have been the registered holder of the
shares for 6 months.

In the event that you have any questions please do not hesitate to contact myself or Rebecca Hume
of this firm on +1 345 749 4016 or Rebecca.hume@kobrekim.com.

Yours sincerely,

Oliver Smith


Oliver Smith
Analyst
+1 345 749 4029




www.kobrekim.com

Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo, Washington DC)
Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI, Cayman Islands)

Oliver Smith
Analyst
+1 345 749 4029



                                                                                                         WY-4/ 12
 20-11129-mew        Doc 3-3     Filed 05/08/20 Entered 05/08/20 15:34:07              Exhibit C
                                         Pg 32 of 78




www.kobrekim.com

Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo, Washington DC)
Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI, Cayman Islands)


This e-mail message is from Kobre & Kim (Cayman), a general partnership established under the laws
of the Cayman Islands, referred to above as Kobre & Kim, and may contain legally privileged and/or
confidential information. If the reader of this message is not the intended recipient(s), or the
employee or agent responsible for delivering the message to the intended recipient(s), you are
hereby notified that any dissemination, distribution or copying of this e-mail message is strictly
prohibited. If you have received this message in error, please notify the sender immediately and
delete this e-mail message and any attachments from your computer without retaining a copy.




                                                                                      WY-4/ 13
 20-11129-mew            Doc 3-3         Filed 05/08/20 Entered 05/08/20 15:34:07                        Exhibit C
                                                 Pg 33 of 78

From:              Oliver Smith
To:                andres@carral.org
Cc:                Rebecca Hume
Bcc:               04640.001 (LAM Global and Lime Asset Management Advice)
Subject:           In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)
Date:              Monday, November 25, 2019 2:55:49 PM
Attachments:       2019 11 12 Order (Sealed).pdf


Dear Mr. Carral,

In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)

We write further to our previous correspondence with you and enclose a copy of the sealed order
made on 12 November 2019. We would be grateful if you could acknowledge safe receipt.

You will note from the order that the hearing of the winding up petition has been adjourned to the
first available date after 1 December 2019. We understand from the court that it will be heard on 13
January 2020. This is because our client, LAM Global Management Ltd I, in its capacity as the general
partner of LAM Enhanced Trade Finance Fund L.P., the petitioner, is required to re-present the
winding up petition to cure a defect which is that it had not been the registered owner of all of the
Participating Shares in the company for 6 months as at the date it presented the petition. In the
circumstances our client intends to re-present the petition on Monday 2 December being the first
business day after 1 December, at which point they will have been the registered holder of the
shares for 6 months.

In the event that you have any questions please do not hesitate to contact myself or Rebecca Hume
of this firm on +1 345 749 4016 or Rebecca.hume@kobrekim.com.

Yours sincerely,

Oliver Smith


Oliver Smith
Analyst
+1 345 749 4029




www.kobrekim.com

Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo, Washington DC)
Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI, Cayman Islands)

Oliver Smith
Analyst
+1 345 749 4029



                                                                                                         WY-4/ 14
 20-11129-mew        Doc 3-3     Filed 05/08/20 Entered 05/08/20 15:34:07              Exhibit C
                                         Pg 34 of 78




www.kobrekim.com

Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo, Washington DC)
Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI, Cayman Islands)


This e-mail message is from Kobre & Kim (Cayman), a general partnership established under the laws
of the Cayman Islands, referred to above as Kobre & Kim, and may contain legally privileged and/or
confidential information. If the reader of this message is not the intended recipient(s), or the
employee or agent responsible for delivering the message to the intended recipient(s), you are
hereby notified that any dissemination, distribution or copying of this e-mail message is strictly
prohibited. If you have received this message in error, please notify the sender immediately and
delete this e-mail message and any attachments from your computer without retaining a copy.




                                                                                      WY-4/ 15
 20-11129-mew            Doc 3-3         Filed 05/08/20 Entered 05/08/20 15:34:07                        Exhibit C
                                                 Pg 35 of 78

From:              Oliver Smith
To:                MSilver@iigh.com
Cc:                seth.taube@bakerbotts.com; joseph.perry@bakerbotts.com
Subject:           In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)
Date:              Monday, November 25, 2019 2:58:29 PM
Attachments:       2019 11 12 Order (Sealed).pdf


Dear Mr. Silver,

In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)

We write further to our previous correspondence with you and enclose a copy of the sealed order
made on 12 November 2019. We would be grateful if you could acknowledge safe receipt.

You will note from the order that the hearing of the winding up petition has been adjourned to the
first available date after 1 December 2019. We understand from the court that it will be heard on 13
January 2020. This is because our client, LAM Global Management Ltd I, in its capacity as the general
partner of LAM Enhanced Trade Finance Fund L.P., the petitioner, is required to re-present the
winding up petition to cure a defect which is that it had not been the registered owner of all of the
Participating Shares in the company for 6 months as at the date it presented the petition. In the
circumstances our client intends to re-present the petition on Monday 2 December being the first
business day after 1 December, at which point they will have been the registered holder of the
shares for 6 months.

In the event that you have any questions please do not hesitate to contact myself or Rebecca Hume
of this firm on +1 345 749 4016 or Rebecca.hume@kobrekim.com.

Yours sincerely,

Oliver Smith


Oliver Smith
Analyst
+1 345 749 4029




www.kobrekim.com

Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo, Washington DC)
Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI, Cayman Islands)

Oliver Smith
Analyst
+1 345 749 4029




                                                                                                         WY-4/ 16
 20-11129-mew        Doc 3-3     Filed 05/08/20 Entered 05/08/20 15:34:07              Exhibit C
                                         Pg 36 of 78




www.kobrekim.com

Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo, Washington DC)
Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI, Cayman Islands)


This e-mail message is from Kobre & Kim (Cayman), a general partnership established under the laws
of the Cayman Islands, referred to above as Kobre & Kim, and may contain legally privileged and/or
confidential information. If the reader of this message is not the intended recipient(s), or the
employee or agent responsible for delivering the message to the intended recipient(s), you are
hereby notified that any dissemination, distribution or copying of this e-mail message is strictly
prohibited. If you have received this message in error, please notify the sender immediately and
delete this e-mail message and any attachments from your computer without retaining a copy.




                                                                                      WY-4/ 17
 20-11129-mew            Doc 3-3         Filed 05/08/20 Entered 05/08/20 15:34:07                        Exhibit C
                                                 Pg 37 of 78

From:              Oliver Smith
To:                DHu@iigh.com
Cc:                howard.schiffman@srz.com; Jason.Mitchell@srz.com; Rebecca Hume
Bcc:               04640.001 (LAM Global and Lime Asset Management Advice)
Subject:           In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)
Date:              Monday, November 25, 2019 3:04:56 PM
Attachments:       2019 11 12 Order (Sealed).pdf


Dear Mr. Hu,

In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)

We write further to our previous correspondence with you and enclose a copy of the sealed order
made on 12 November 2019. We would be grateful if you could acknowledge safe receipt.

You will note from the order that the hearing of the winding up petition has been adjourned to the
first available date after 1 December 2019. We understand from the court that it will be heard on 13
January 2020. This is because our client, LAM Global Management Ltd I, in its capacity as the general
partner of LAM Enhanced Trade Finance Fund L.P., the petitioner, is required to re-present the
winding up petition to cure a defect which is that it had not been the registered owner of all of the
Participating Shares in the company for 6 months as at the date it presented the petition. In the
circumstances our client intends to re-present the petition on Monday 2 December being the first
business day after 1 December, at which point they will have been the registered holder of the
shares for 6 months.

In the event that you have any questions please do not hesitate to contact myself or Rebecca Hume
of this firm on +1 345 749 4016 or Rebecca.hume@kobrekim.com.

Yours sincerely,

Oliver Smith


Oliver Smith
Analyst
+1 345 749 4029




www.kobrekim.com

Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo, Washington DC)
Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI, Cayman Islands)

Oliver Smith
Analyst
+1 345 749 4029



                                                                                                         WY-4/ 18
 20-11129-mew        Doc 3-3     Filed 05/08/20 Entered 05/08/20 15:34:07              Exhibit C
                                         Pg 38 of 78




www.kobrekim.com

Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo, Washington DC)
Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI, Cayman Islands)


This e-mail message is from Kobre & Kim (Cayman), a general partnership established under the laws
of the Cayman Islands, referred to above as Kobre & Kim, and may contain legally privileged and/or
confidential information. If the reader of this message is not the intended recipient(s), or the
employee or agent responsible for delivering the message to the intended recipient(s), you are
hereby notified that any dissemination, distribution or copying of this e-mail message is strictly
prohibited. If you have received this message in error, please notify the sender immediately and
delete this e-mail message and any attachments from your computer without retaining a copy.




                                                                                      WY-4/ 19
 20-11129-mew           Doc 3-3         Filed 05/08/20 Entered 05/08/20 15:34:07                               Exhibit C
                                                Pg 39 of 78

From:              Seth.Taube@BakerBotts.com
To:                Oliver Smith; MSilver@iigh.com
Cc:                joseph.perry@bakerbotts.com
Subject:           [EXTERNAL] RE: In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)
Date:              Monday, November 25, 2019 3:07:14 PM


Thanks. Maybe forward to the Directors


From: Oliver Smith <Oliver.Smith@kobrekim.com>
Sent: Monday, November 25, 2019 2:58 PM
To: MSilver@iigh.com
Cc: Taube, Seth T. <Seth.Taube@BakerBotts.com>; Perry, Joseph C. <joseph.perry@bakerbotts.com>
Subject: In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)

[EXTERNAL EMAIL]

Dear Mr. Silver,

In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)

We write further to our previous correspondence with you and enclose a copy of the sealed order
made on 12 November 2019. We would be grateful if you could acknowledge safe receipt.

You will note from the order that the hearing of the winding up petition has been adjourned to the
first available date after 1 December 2019. We understand from the court that it will be heard on 13
January 2020. This is because our client, LAM Global Management Ltd I, in its capacity as the general
partner of LAM Enhanced Trade Finance Fund L.P., the petitioner, is required to re-present the
winding up petition to cure a defect which is that it had not been the registered owner of all of the
Participating Shares in the company for 6 months as at the date it presented the petition. In the
circumstances our client intends to re-present the petition on Monday 2 December being the first
business day after 1 December, at which point they will have been the registered holder of the
shares for 6 months.

In the event that you have any questions please do not hesitate to contact myself or Rebecca Hume
of this firm on +1 345 749 4016 or Rebecca.hume@kobrekim.com.

Yours sincerely,

Oliver Smith


Oliver Smith
Analyst
+1 345 749 4029




                                                                                                             WY-4/ 20
 20-11129-mew          Doc 3-3       Filed 05/08/20 Entered 05/08/20 15:34:07                    Exhibit C
                                             Pg 40 of 78

www.kobrekim.com

Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo, Washington
DC)
Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI,
Cayman Islands)

Oliver Smith
Analyst
+1 345 749 4029



www.kobrekim.com

Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo, Washington
DC)
Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI,
Cayman Islands)


This e-mail message is from Kobre & Kim (Cayman), a general partnership established under
the laws of the Cayman Islands, referred to above as Kobre & Kim, and may contain legally
privileged and/or confidential information. If the reader of this message is not the intended
recipient(s), or the employee or agent responsible for delivering the message to the intended
recipient(s), you are hereby notified that any dissemination, distribution or copying of this e-
mail message is strictly prohibited. If you have received this message in error, please notify
the sender immediately and delete this e-mail message and any attachments from your
computer without retaining a copy.




Confidentiality Notice:

The information contained in this email and any attachments is intended only for the recipient[s] listed above
and may be privileged and confidential. Any dissemination, copying, or use of or reliance upon such
information by or to anyone other than the recipient[s] listed above is prohibited. If you have received this
message in error, please notify the sender immediately at the email address above and destroy any and all
copies of this message.




                                                                                               WY-4/ 21
 20-11129-mew         Doc 3-3         Filed 05/08/20 Entered 05/08/20 15:34:07                               Exhibit C
                                              Pg 41 of 78

From:            Martin Laidlaw
To:              Oliver Smith
Cc:              Rebecca Hume
Subject:         [EXTERNAL] Re: In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)
Date:            Monday, November 25, 2019 3:38:07 PM


Dear Oliver

Thank you

Martin

Sent from my iPad


       On 25 Nov 2019, at 7:56 PM, Oliver Smith <Oliver.Smith@kobrekim.com>
       wrote:



       Dear Mr. Laidlaw,

       In the matter of IIG Structured Trade Finance Fund Limited FSD No 216 of 2019 (NAS)

       We write further to our previous correspondence with you and enclose a copy of the
       sealed order made on 12 November 2019. We would be grateful if you could
       acknowledge safe receipt.

       You will note from the order that the hearing of the winding up petition has been
       adjourned to the first available date after 1 December 2019. We understand from the
       court that it will be heard on 13 January 2020. This is because our client, LAM Global
       Management Ltd I, in its capacity as the general partner of LAM Enhanced Trade
       Finance Fund L.P., the petitioner, is required to re-present the winding up petition to
       cure a defect which is that it had not been the registered owner of all of the
       Participating Shares in the company for 6 months as at the date it presented the
       petition. In the circumstances our client intends to re-present the petition on Monday
       2 December being the first business day after 1 December, at which point they will
       have been the registered holder of the shares for 6 months.

       In the event that you have any questions please do not hesitate to contact myself or
       Rebecca Hume of this firm on +1 345 749 4016 or Rebecca.hume@kobrekim.com.

       Yours sincerely,

       Oliver Smith


       Oliver Smith


                                                                                                           WY-4/ 22
20-11129-mew      Doc 3-3      Filed 05/08/20 Entered 05/08/20 15:34:07                 Exhibit C
                                       Pg 42 of 78

   Analyst
   +1 345 749 4029


   <KobreKim-EmailSignature_0f088e82-ccf7-4e2e-a7c8-48d10608edc9.jpg>


   www.kobrekim.com

   Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo,
   Washington DC)
   Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI,
   Cayman Islands)

   Oliver Smith
   Analyst
   +1 345 749 4029


   <KobreKim-EmailSignature_94ac2894-b17c-4117-8f82-13a30c35074b.jpg>


   www.kobrekim.com

   Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo,
   Washington DC)
   Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI,
   Cayman Islands)


   This e-mail message is from Kobre & Kim (Cayman), a general partnership established
   under the laws of the Cayman Islands, referred to above as Kobre & Kim, and may
   contain legally privileged and/or confidential information. If the reader of this message
   is not the intended recipient(s), or the employee or agent responsible for delivering the
   message to the intended recipient(s), you are hereby notified that any dissemination,
   distribution or copying of this e-mail message is strictly prohibited. If you have received
   this message in error, please notify the sender immediately and delete this e-mail
   message and any attachments from your computer without retaining a copy.

   <2019 11 12 Order (Sealed).pdf>




                                                                                       WY-4/ 23
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                 Pg 43 of 78




                                                                    WY-4/ 24
  20-11129-mew    Doc 3-3 Filed 05/08/20
        Case 1:19-cv-10796-DLC  Document Entered
                                           1 Filed 05/08/20
                                                   11/21/19 15:34:07   Exhibit C
                                                             Page 1 of 14
                                  Pg 44 of 78



Marc P. Berger
Sanjay Wadhwa
Sheldon L. Pollock
Daniel Michael
Osman Nawaz
Lee A. Greenwood
Philip A. Fortino
Lindsay S. Moilanen
Attorneys for Plaintiff
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
200 Vesey Street, Suite 400
New York, NY 10281-1022
(212) 336-1014 (Fortino)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,                                               19 Civ. ____

                            Plaintiff,
                                                          Complaint
                       v.

INTERNATIONAL INVESTMENT GROUP,
LLC,

                            Defendant.



       Plaintiff Securities and Exchange Commission (the “Commission”), for its Complaint

against defendant International Investment Group, LLC (“IIG” or “Defendant”), alleges as

follows:

                                           SUMMARY

       1.      This civil action concerns a string of frauds by Defendant to cover up tens of

millions of dollars in losses on bad bets and keep its investment advisory business afloat.

       2.      IIG is an investment adviser that specializes in trade finance lending—risky loans

to small- and medium-sized companies in emerging markets. IIG serves as the investment



                                                                                     WY-4/ 25
  20-11129-mew    Doc 3-3 Filed 05/08/20
        Case 1:19-cv-10796-DLC  Document Entered
                                           1 Filed 05/08/20
                                                   11/21/19 15:34:07   Exhibit C
                                                             Page 2 of 14
                                  Pg 45 of 78



adviser to several private investment funds—the Trade Opportunities Fund (“TOF”), the Global

Trade Finance Fund (“GTFF”), and the Structured Trade Finance Fund (“STFF”) (collectively,

the “Private Funds”)—and in that capacity, selects and manages the Private Funds’ investments,

principally in trade finance loans.

        3.      Beginning in or about 2007, IIG engaged in a practice of hiding losses in the TOF

portfolio by overvaluing troubled loans and replacing defaulted loans with fake “performing”

loan assets. When it was necessary to create liquidity, including to meet redemption requests,

IIG would sell the overvalued and/or fictitious loans to new investors, including, ultimately, to

GTFF and STFF, and use the proceeds to generate the necessary liquidity required to pay off

earlier investors.

        4.      In addition to the Private Funds, IIG also advised an open-end mutual fund

marketed to retail investors (the “Retail Fund”) and selected trade finance loans for the Retail

Fund’s portfolio. In or about March 2017, one of the loans IIG had recommended had defaulted

on a $6 million payment. Concerned that the default would lead the Retail Fund to end the

advisory relationship, IIG used funds from an account under its control to make the defaulted

payment, making it appear that the borrower was creditworthy and current in its payments. To

plug the $6 million hole it had created in the other account, IIG sold the retail fund a new fake

$6 million loan and used those funds to reimburse the account it had raided to make the earlier

payment to the Retail Fund.

        5.      Through the conduct alleged herein, IIG is liable for violating Sections 206(1) and

206(2) of the Investment Advisers Act of 1940 (“Advisers Act”); Section 10(b) of the Securities

Exchange Act of 1934 (“Exchange Act”) and Rule 10b-5 thereunder; and Section 17(a) of the

Securities Act of 1933 (“Securities Act”).



                                                 2
                                                  
                                                                                      WY-4/ 26
  20-11129-mew    Doc 3-3 Filed 05/08/20
        Case 1:19-cv-10796-DLC  Document Entered
                                           1 Filed 05/08/20
                                                   11/21/19 15:34:07   Exhibit C
                                                             Page 3 of 14
                                  Pg 46 of 78



       6.      The relief sought in this action, including an asset freeze, is necessary to, among

other things, prevent further harm to Defendant’s clients and to restrain and enjoin Defendant

from violating the federal securities laws.

                                 JURISDICTION AND VENUE

       7.      The Commission brings this action pursuant to authority conferred by Section

209(d) of the Advisers Act [15 U.S.C. § 80b-9(d)],Section 21(d)(1) of the Exchange Act [15

U.S.C. § 78u(d)(1)], and Section 20(b) of the Securities Act [15 U.S.C. § 77t(b)] and seeks to

restrain and permanently enjoin Defendant from engaging in the acts, practices, transactions, and

courses of business alleged herein, and such other and further relief as the Court may deem just

and appropriate.

       8.      The Commission also seeks final judgments ordering Defendant to: (a) disgorge

its ill-gotten gains, together with prejudgment interest thereon and (b) pay civil monetary

penalties pursuant to Section 209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)], Section 21(d)(3)

of the Exchange Act [15 U.S.C. § 78u(d)(3)], and Section 20(d) of the Securities Act [15 U.S.C.

§ 77t(d)].

       9.      The Commission also seeks preliminary and permanent injunctions: (a) enjoining

Defendant from future violations of Sections 206(1) and 206(2) of the Advisers Act; Section

10(b) of the Exchange Act and Rule 10b-5 thereunder; and Section 17(a) of the Securities Act;

(b) freezing IIG’s assets; and (c) enjoining the filing or continuation of litigation affecting IIG’s

assets or assets controlled by IIG for the benefit of investment advisory clients.

       10.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, Section

214(a) of the Advisers Act [15 U.S.C. § 80b-14(a)], Sections 20(b) and 22(a) of the Securities




                                                  3
                                                   
                                                                                        WY-4/ 27
  20-11129-mew    Doc 3-3 Filed 05/08/20
        Case 1:19-cv-10796-DLC  Document Entered
                                           1 Filed 05/08/20
                                                   11/21/19 15:34:07   Exhibit C
                                                             Page 4 of 14
                                  Pg 47 of 78



Act [15 U.S.C. §§ 77t(b) and 77v(a)] and Sections 21(d), 21(e), and 27 of the Exchange Act [15

U.S.C. §§ 78u(d), 78u(e), and 78aa].

       11.     Venue is proper in this District pursuant to Section 214(a) of the Advisers Act [15

U.S.C. § 80b-14(a)] because many of the acts and transactions constituting violations of the

Advisers Act occurred within the Southern District of New York and because IIG inhabits the

District. Venue also is proper in this District pursuant to Section 22(a) of the Securities Act [15

U.S.C. § 77v(a)] and Section 27 of the Exchange Act [15 U.S.C. § 78aa] because acts and

transactions constituting violations alleged in this Complaint occurred within the Southern

District of New York.

       12.     In connection with the conduct alleged in this Complaint, Defendant, directly or

indirectly, made use of the means or instrumentalities of transportation or communication in, and

the means or instrumentalities of, interstate commerce.

                                          DEFENDANT

       13.     IIG, a New Jersey limited liability company based in New York City, has been

registered with the Commission as an investment adviser since 1995. IIG serves as an

investment adviser for multiple funds and separate accounts. According to its Form ADV filed

in March 2018, IIG had $373 million in assets under management.

                                                FACTS

                  Background on the Private Funds and Trade Finance Loans

       14.     Since its inception in 1994, IIG has specialized in advising clients with respect to

investments in emerging market economies. In or about 1998, it launched TOF. IIG launched

GTFF and STFF in June and July 2017, respectively. All three Private Funds had the stated

strategy of investing in trade finance loans.



                                                  4
                                                  
                                                                                      WY-4/ 28
  20-11129-mew    Doc 3-3 Filed 05/08/20
        Case 1:19-cv-10796-DLC  Document Entered
                                           1 Filed 05/08/20
                                                   11/21/19 15:34:07   Exhibit C
                                                             Page 5 of 14
                                  Pg 48 of 78



        15.     Trade finance loans are loans made to small- to medium-sized businesses, usually

commodities exporters located in emerging markets, such as Latin America. The loans are

typically risky investments because the borrower’s ability to repay could be impacted by less

stable regulatory and economic conditions in the borrower’s home country. In order to mitigate

the risk of these investments, trade finance loans typically are secured by collateral, which may

include one or more of receivables, inventories, and assets.

        16.     All three of the Private Funds were focused on and marketed to qualified

institutional investors, including pension funds, insurers, and hedge funds, as a way for these

prospective investors to diversify their portfolios with exposure to trade finance loans in Latin

America.

        17.     In offering memoranda and other communications, IIG touted its risk control

strategies, which included portfolio concentration limits at the borrower, country, and

commodity level. It also touted its robust credit review process for borrowers.

        18.     The Private Funds were valued on a regular basis including through a

determination of the funds’ net asset values (“NAV”), and IIG received compensation based on

NAV and performance calculations. With the exception of one position, every trade finance loan

in the Private Fund portfolios was valued by IIG at par plus accrued interest throughout the entire

life of the funds.

                                    IIG Hides Losses in TOF

        19.     Beginning in or about 2007, IIG engaged in various deceptive acts to misrepresent

the performance of and conceal losses in TOF, including overvaluing portfolio assets and

replacing non-performing assets with fictitious loans that were reported as if they were legitimate

performing assets.



                                                 5
                                                  
                                                                                      WY-4/ 29
  20-11129-mew    Doc 3-3 Filed 05/08/20
        Case 1:19-cv-10796-DLC  Document Entered
                                           1 Filed 05/08/20
                                                   11/21/19 15:34:07   Exhibit C
                                                             Page 6 of 14
                                  Pg 49 of 78



       20.       In or about 2007, when TOF’s gross asset value was approximately $300 million,

IIG learned that a $30 million loan by TOF to a South American coffee producer (the “Coffee

Loan”) had defaulted.

       21.       Fearing that existing investors would flee the fund and that ongoing fundraising

efforts would suffer if the loss were disclosed, IIG’s two co-owners, Executive-1 and Executive-

2, decided to conceal the loss and knowingly erroneously valued the loan at par plus accrued

interest on the TOF’s books.

       22.       The overvaluation of the Coffee Loan materially inflated the NAV reported to

TOF investors.

       23.       When it became untenable to continue to carry the Coffee Loan on TOF’s books

as a performing asset due to auditor scrutiny, Executive-1 and Executive-2 removed the Coffee

Loan from the firm’s books and replaced it with fake loans to different borrowers (each, a

“Substitute Loan”). The purported borrowers were foreign companies operating in other

industries that were controlled by a business associate of IIG. Accordingly, the purported

borrowers never received anything of value from TOF, and there was no expectation they ever

would make any payments to TOF.

       24.       Executive-1 and Executive-2 directed that documentation be created to evidence

each Substitute Loan for audit purposes. In addition, starting in about 2010, Executive-1 and

Executive-2 arranged for the purported borrowers to provide confirmations of the fake debts to

auditors. In one case, Executive-2 arranged for TOF to pay a monthly fee to a purported

borrower in exchange for receiving such false confirmations.

       25.       In or about 2010, another sizeable TOF loan of approximately $30 million to a

seafood producer (the “Seafood Loan”) defaulted. As in the case of the loss on the Coffee Loan,



                                                  6
                                                  
                                                                                     WY-4/ 30
  20-11129-mew    Doc 3-3 Filed 05/08/20
        Case 1:19-cv-10796-DLC  Document Entered
                                           1 Filed 05/08/20
                                                   11/21/19 15:34:07   Exhibit C
                                                             Page 7 of 14
                                  Pg 50 of 78



Executive-1 and Executive-2 agreed to hide the new loss by first continuing to value the Seafood

Loan at par plus accrued interest and, when that became untenable, then removing the Seafood

Loan from the portfolio and replacing it with additional Substitute Loans.

       26.     Over time, as new losses arose or as the fictitious loans matured, IIG would

remove them from the TOF portfolio and replace them with additional Substitute Loans.

       27.     IIG’s practices of overvaluing loans, including valuing the worthless Substitute

Loans in the tens of millions of dollars, artificially inflated TOF’s NAV and resulted in IIG

receiving management and performance fees to which it was not entitled.

                 IIG Defrauds New Investors to Keep TOF’s Losses Under Wraps

       28.     In or about November 2013, TOF continued to have liquidity problems due to

investor redemption requests, as well as repayment obligations on loans the fund had taken from

international development banks.

       29.     In order to help meet these liquidity needs, and to continue to conceal TOF’s

losses, Executive-2 spearheaded an effort to securitize the TOF loan portfolio.

       30.      Ultimately, as a result of Executive-2’s efforts, IIG obtained bank financing of

approximately $220 million to capitalize a collateralized loan obligation trust (the “CLO”).

       31.     IIG, which served as the investment adviser to the CLO, then caused the CLO to

use some of its capital to acquire existing trade finance loans from TOF. The CLO retained

additional capital to make new trade finance loans.

       32.     Once it had acquired these assets from TOF, the CLO issued bonds to investors,

backed by the cash flows the CLO received from the trust’s assets.

       33.     The proceeds to TOF from the sale of these loans to the CLO were not sufficient

to meet TOF’s liquidity needs.



                                                 7
                                                 
                                                                                     WY-4/ 31
  20-11129-mew    Doc 3-3 Filed 05/08/20
        Case 1:19-cv-10796-DLC  Document Entered
                                           1 Filed 05/08/20
                                                   11/21/19 15:34:07   Exhibit C
                                                             Page 8 of 14
                                  Pg 51 of 78



       34.     Beginning in late 2014 and continuing through at least September 2016, in order

to generate more liquidity, Executive-1 diverted some of the remaining cash from the CLO to

TOF.

       35.     To disguise the transactions, Executive-1 caused the CLO to make new loans to at

least seven Panamanian shell companies (the “Panama Loans”) secretly owned by IIG, but

instead of directing the money to the supposed borrowers, Executive-1 directed that it be

transferred to a TOF account and used to pay TOF’s liabilities.

       36.     Executive-1, with the assistance of a senior IIG employee (“Employee-1”),

acquired the shell companies that were the nominal borrowers on the Panama Loans and by

procuring fraudulent promissory notes memorializing the Panama Loans.

       37.     The Panama Loans were worthless. Nonetheless, IIG valued the fake assets in the

tens of millions of dollars on the books of the CLO.

                      IIG Offloads Fake and Troubled Loans to New Clients

       38.     In or about 2017, TOF’s liquidity needs persisted, and the notes issued by the

CLO began to mature, without sufficient cash in the CLO from interest and principal payments

to redeem all the noteholders.

       39.     IIG explored various options to generate liquidity to meet the liabilities of TOF

and the CLO, including raising a new fund to purchase assets from each.

       40.     In or about 2017, IIG succeeded in generating interest in a new private fund,

GTFF, on the part of a foreign investor (“Investor-1”), which agreed to invest $70 million as an

anchor investor in the new fund.

       41.     IIG used Investor-1’s investment and subsequent smaller investments by two

other foreign investors to purchase loan assets from TOF and the CLO for the GTFF portfolio.



                                                8
                                                 
                                                                                     WY-4/ 32
  20-11129-mew    Doc 3-3 Filed 05/08/20
        Case 1:19-cv-10796-DLC  Document Entered
                                           1 Filed 05/08/20
                                                   11/21/19 15:34:07   Exhibit C
                                                             Page 9 of 14
                                  Pg 52 of 78



The assets purchased included approximately $44 million in fake Substitute Loans and Panama

Loans.

         42.   In addition, Executive-1 caused GTFF to purchase approximately $28 million in

loans (the “Argentina Loans”) to an Argentine borrower (the “Argentine Borrower”) from the

CLO. At the time of the transaction, Executive-1 knew that the Argentina Loans were disputed,

with the borrower claiming that the loans had been fully satisfied and IIG claiming the Argentine

Borrower was in default. Executive-1 and IIG failed to disclose the dispute concerning the

Argentina Loans to GTFF and caused the fund to purchase the loans at par plus accrued interest,

a price materially higher than the actual value of the assets in light of the claimed payoff and

default.

         43.   Later that same year, Investor-1 asked IIG to create another fund, STFF, to

facilitate an additional $130 million investment.

         44.   IIG still was in need of fresh capital to fully redeem the CLO noteholders and

bailout TOF and agreed to establish STFF to facilitate Investor-1’s additional investment.

         45.   Executive-1 then caused STFF to acquire approximately $10 million in fake

Substitute Loans and Panama Loans from TOF and the CLO.

         46.   In addition, Executive-1 caused STFF to acquire $25 million in disputed

Argentina Loans from the CLO. As in the case of the GTFF transactions, Executive-1 and IIG

caused STFF to pay full price for the Argentina Loans and did not inform STFF or Investor-1

that the loans were disputed.

         47.   The sale of the fake loans and over-valued Argentina Loans to GTFF and STFF

operated as a fraud on the funds and resulted in substantial damages to those clients.




                                                    9
                                                    
                                                                                      WY-4/ 33
  20-11129-mew    Doc 3-3 Filed Document
       Case 1:19-cv-10796-DLC   05/08/20 1Entered  05/08/20 15:34:07
                                             Filed 11/21/19  Page 10 of Exhibit
                                                                        14      C
                                  Pg 53 of 78



                                    IIG Defrauds the Retail Fund

       48.     In addition to serving as the investment adviser to the Private Funds, beginning in

or about December 2012, IIG became an investment adviser to a portion of the assets of a retail

mutual fund, the Retail Fund.

       49.     In its capacity as an adviser to the Retail Fund, IIG recommended that it invest in

participation interests in trade finance loans originated by IIG. IIG was compensated for its

recommendations with a percentage of the cash flows from the loans it recommended.

       50.     Loans to the Argentine Borrower were among the loans the Retail Fund invested

at IIG’s recommendation.

       51.     In or about February 2017, the Argentine Borrower was delinquent on a principal

payment of approximately $6 million on a facility owned by the Retail Fund that was maturing.

       52.     The Retail Fund informed IIG that it had an additional $6 million to invest and

was interested in further lending to the Argentine Borrower, but only if the Argentine Borrower

repaid the past-due loan in full.

       53.     At the time, the Retail Fund was a crucial source of liquidity for IIG as a

purchaser of participations in loans held by the Private Funds. Executive-1 became concerned

that a default on the Argentina Loan could result in the Retail Fund ending the relationship with

IIG.

       54.     On or about March 7, 2017, to make it appear as though the default on the

Argentina Loan had been cured, Executive-1 instructed that approximately $6 million be

transferred into a collection account of the Argentine Borrower from the collection account of a

different borrower (“Borrower-1”). He further instructed that the funds be used to make the

outstanding payment that the Argentine Borrower owed to the Retail Fund.



                                                10
                                                 
                                                                                     WY-4/ 34
  20-11129-mew    Doc 3-3 Filed Document
       Case 1:19-cv-10796-DLC   05/08/20 1Entered  05/08/20 15:34:07
                                             Filed 11/21/19  Page 11 of Exhibit
                                                                        14      C
                                  Pg 54 of 78



       55.     That same day, Employee-1, acting on Executive-1’s instructions, presented the

Retail Fund with the opportunity to invest a fresh $6 million in a new loan recently made to the

Argentine Borrower (the “New Argentina Loan”). Employee-1 furnished the Retail Fund with

documentation purportedly memorializing the New Argentina Loan, including a notarized

promissory note and credit agreement.

       56.     The New Argentina Loan did not exist, and the documentation provided to the

Retail Fund was forged. Employee-1 prepared the forged documentation by altering

documentation memorializing one of the earlier legitimate Argentina Loans, including

electronically copying signature blocks from older documents.

       57.     None of the $6 million invested by the Retail Fund was loaned to the Argentine

Borrower. Instead, Executive-1 directed that the proceeds be transferred to the account of

Borrower-1 to reimburse that account for the earlier withdrawal.

       58.     The purchase of the New Argentina Loan resulted in a $6 million loss to the

Retail Fund.

                                 FIRST CLAIM FOR RELIEF

                           Sections 206(1) and (2) of the Advisers Act

       59.     The Commission realleges paragraphs 1 through 58, above.

       60.     IIG, who had an adviser-client relationship with, and therefore owed a fiduciary

duty to, the Private Funds and the Retail Fund, violated Sections 206(1) and 206(2) of the

Advisers Act [15 U.S. Code § 80b-6(1), (2)].

       61.     From at least 2007 to the present, while acting as an investment adviser,

Defendant, by use of the mails or any means or instrumentality of interstate commerce, directly

or indirectly, (a) employed a device, scheme, or artifice to defraud a client or prospective client;



                                                 11
                                                  
                                                                                       WY-4/ 35
  20-11129-mew    Doc 3-3 Filed Document
       Case 1:19-cv-10796-DLC   05/08/20 1Entered  05/08/20 15:34:07
                                             Filed 11/21/19  Page 12 of Exhibit
                                                                        14      C
                                  Pg 55 of 78



and/or (b) engaged in transactions, practices, or courses of business that operated as a fraud or

deceit upon a client or prospective client.

                                SECOND CLAIM FOR RELIEF

       Section 10(b) of the Exchange Act and Rules 10b-5(a), (b), and (c) Thereunder

       62.     The Commission realleges paragraphs 1 through 58, above.

       63.     IIG violated Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rules

10b-5(a), (b), and (c) thereunder [17 C.F.R. § 240.10b-5(a), (b), and (c)].

       64.     From at least 2007 to the present, Defendant, directly or indirectly, by use of the

means or instruments of interstate commerce, or of the mails, or the facility of a national

securities exchange, in connection with the purchase or sale of securities, and with knowledge or

recklessness, (a) employed devices, schemes, and artifices to defraud; (b) made untrue

statements of material fact or omitted to state material facts necessary to make the statements

made, in light of the circumstances under which they were made, not misleading; and/or

(c) engaged in acts, practices, or courses of business which operates or would operate as a fraud

or deceit upon any person.

                                 THIRD CLAIM FOR RELIEF

                       Sections 17(a)(1), (2), and (3) of the Securities Act

       65.     The Commission realleges paragraphs 1 through 58, above.

       66.     IIG violated Section 17(a)(1), (2), and (3) of the Securities Act [15 U.S.C.

§ 77q(a)(1), (2), and (3)].

       67.     From at least 2007 to the present, Defendant, directly or indirectly, by use of the

means or instruments of interstate commerce, or of the mails, or the facility of a national

securities exchange, in connection with the offer or sale of securities, and with knowledge,



                                                12
                                                  
                                                                                      WY-4/ 36
  20-11129-mew    Doc 3-3 Filed Document
       Case 1:19-cv-10796-DLC   05/08/20 1Entered  05/08/20 15:34:07
                                             Filed 11/21/19  Page 13 of Exhibit
                                                                        14      C
                                  Pg 56 of 78



recklessness, or negligence, (a) employed devices, schemes, or artifices to defraud; (b) obtained

money or property by means of untrue statements of material fact or by omitting to state material

facts necessary to make the statements made, in light of the circumstances under which they

were made, not misleading; and/or (2) engaged in acts, practices, or courses of business which

operated or would operate as a fraud or deceit upon the purchasers of the securities being offered

or sold.

                                       PRAYER FOR RELIEF

           WHEREFORE, the Commission respectfully requests that this Court grant the

following relief:

                                                   I.

           An order preliminarily, through final judgment, restraining and enjoining Defendant from

directly or indirectly committing future violations of Sections 206(1) and 206(2) of the Advisers

Act, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17

C.F.R. § 240.10b-5], and Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)];

                                                   II.

           An order preliminarily, through final judgment, freezing Defendant’s assets;

                                                  III.

           An order preliminarily, through final judgement, enjoining the filing or continuation of

litigation that would affect the assets subject to the asset freeze order;

                                                   IV.

           A final judgment permanently restraining and enjoining Defendant from directly or

indirectly committing future violations of Section 206 of the Advisers Act [15 U.S.C. § 80b-6],

Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R.

§ 240.10b-5], and Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)];
                                                   13
                                                    
                                                                                       WY-4/ 37
  20-11129-mew    Doc 3-3 Filed Document
       Case 1:19-cv-10796-DLC   05/08/20 1Entered  05/08/20 15:34:07
                                             Filed 11/21/19  Page 14 of Exhibit
                                                                        14      C
                                  Pg 57 of 78



                                                V.

       A final judgment ordering Defendant to disgorge all ill-gotten gains or unjust enrichment,

plus prejudgment interest thereon;

                                               VI.

       A final judgment ordering Defendant to pay civil monetary penalty pursuant to Section

209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)]; and

                                               VII.

       Granting such other and further relief as the Court deems just, equitable, or necessary in

connection with the enforcement of the federal securities laws and for the protection of investors.


Dated: New York, New York
       November 21, 2019



                                             Respectfully submitted,


                                             By: /s/ Daniel Michael
                                                 Marc P. Berger
                                                 Sanjay Wadhwa
                                                 Sheldon Pollock
                                                 Daniel Michael
                                                 Osman Nawaz
                                                 Philip A. Fortino
                                                 Lindsay S. Moilanen
                                                 Attorneys for the Plaintiff
                                                 SECURITIES AND EXCHANGE
                                                  COMMISSION
                                                 New York Regional Office
                                                 200 Vesey Street, Suite 400
                                                 New York, NY 10281-1022
                                                 (212) 336-1014 (Fortino)




                                                14
                                                 
                                                                                     WY-4/ 38
    20-11129-mew   Doc 3-3 Filed 05/08/20
          Case 1:19-cv-10796-DLC  DocumentEntered
                                            6 Filed05/08/20
                                                    11/22/1915:34:07
                                                              Page 1 of Exhibit
                                                                        4       C
                                   Pg 58 of 78




                                           UNITED STATES
                               SECURITIES AND EXCHANGE COMMISSION
                                                New York Regional Office
                                               200 Vesey Street, Suite 400
                                             New York, New York 10281-1022


DIVISION OF ENFORCEMENT                                                Philip A. Fortino
                                                                       (212) 336-1014
                                                                       FortinoP@sec.gov


                                       November 22, 2019

Via ECF

Hon. Denise L. Cote
United States District Judge
United States District Court for the
 Southern District of New York
500 Pearl Street, Room 1910
New York, NY 10007

          Re:     SEC v. International Investment Group, LLC, 19 Civ. 10796 (S.D.N.Y.)

Dear Judge Cote:

        We represent plaintiff Securities and Exchange Commission (the “Commission”) in the
above-referenced action and write to respectfully request approval of the attached proposed
partial consent judgment. For the reasons described herein, the Court should approve the partial
consent judgment as to defendant International Investment Group, LLC (“IIG”) because it is fair
and reasonable. IIG joins in this request.1

     I.         Background

        IIG is an investment adviser registered with the Commission that specializes in trade
finance lending and serves as the investment adviser to three private funds (the “Private Funds”)
and a retail mutual fund. The Commission’s Complaint alleges that IIG engaged in a series of
frauds, beginning in 2007, to cover up tens of millions of dollars in investment losses. The
scheme involved, among other things, over-valuing assets under management and the fraudulent
sale of troubled and fake trade finance securities. The Private Funds currently are the subject of
ongoing insolvency proceedings in the courts of Curaçao and the Cayman Islands, where the
funds were incorporated (the “Foreign Bankruptcy Proceedings”). In two of the three cases,
liquidators have been appointed, and it is anticipated that a liquidator for the third fund will be
appointed in the coming weeks.

1
       IIG also has consented to a Commission order revoking its registration as an investment
adviser upon the Court’s entry of the proposed judgment.



                                                                                           WY-4/ 39
  20-11129-mew      Doc 3-3 Filed 05/08/20
         Case 1:19-cv-10796-DLC    DocumentEntered
                                             6 Filed05/08/20
                                                     11/22/1915:34:07
                                                               Page 2 of Exhibit
                                                                         4       C
                                    Pg 59 of 78
Hon. Denise L. Cote
November 22, 2019
Page 2


        The Commission and IIG have agreed to the attached partial consent judgment that, if
approved, would permanently enjoin IIG from violating the relevant anti-fraud provisions of the
federal securities laws and provide for the Commission’s claims for monetary relief to be
decided by motion at a later date. The proposed judgment would fully determine non-monetary
relief sought and specifically would permanently enjoin IIG from violating Sections 206(1) and
206(2) of the Investment Advisers Act of 1940, Section 10(b) of the Securities Exchange Act of
1934 and Rule 10b-5 thereunder, and Section 17(a) of the Securities Act of 1933.

        The proposed judgment also would impose a preliminary asset freeze on all assets
belonging to or under the control of IIG, subject to enumerated carve-outs, and preclude third-
party actions that would impact the assets subject to the freeze. These measures are necessary in
order to preserve IIG’s assets—which could be depleted through transfers or in the event of
costly private litigation—to satisfy any disgorgement and civil penalties imposed by a final
judgment in this action and, thereafter, be equitably distributed to affected investors through a
court-approved plan. In addition, the measures would preserve the status quo with respect to
any investor assets that remain under IIG’s direct control while the liquidators appointed in the
Foreign Bankruptcy Proceedings are assuming control of those assets. So as not to disrupt or
frustrate the ongoing Foreign Bankruptcy Proceedings, the proposed judgment expressly does
not stay the Foreign Bankruptcy Proceedings or asset transfers made on the liquidators’
instructions.

   II.     Proposed Partial Consent Judgment is Fair and Reasonable

        “[T]he proper standard for reviewing a proposed consent judgment involving an
enforcement agency requires that the district court determine whether the proposed consent
decree is fair and reasonable” and whether the “public interest would not be disserved.” SEC v.
Citigroup Global Mkts., Inc., 752 F.3d 285, 294 (2d Cir. 2014) (citing eBay, Inc. v.
MercExchange, 547 U.S. 388, 391 (2006)). A district court evaluating the fairness and
reasonableness of an SEC consent judgment should assess at least four factors: (1) “the basic
legality of the decree”; (2) “whether the terms of the decree, including its enforcement
mechanism, are clear”; (3) “whether the consent decree reflects a resolution of the actual claims
in the complaint”; and (4) “whether the consent decree is tainted by improper collusion or
corruption of some kind.” Id. at 294-95 (citations omitted).

        The judgment is fair and reasonable because it satisfies all four of these factors. First, the
remedies that would be imposed by the proposed judgment are authorized by law. Congress has
expressly authorized district courts to enjoin violations of the securities laws and to impose civil
penalties in Commission enforcement actions like this one. See 15 U.S.C. §§ 77t(b), 78u(d), and
80b-9(d). When a showing of a securities law violation has been made, the Court also has broad
equitable powers to grant relief ancillary to the relief expressly authorized by statute, including
disgorgement and temporary asset freezes. SEC v. Manor Nursing Ctrs., Inc., 458 F.2d 1082,
1103, 1105-06 (1972) (“Clearly the provision requiring the disgorging of proceeds received in
connection with the Manor offering was a proper exercise of the district court’s equity powers
…. One of the chief reasons for requiring defendants to refund illegally obtained proceeds of a




                                                                                       WY-4/ 40
  20-11129-mew      Doc 3-3 Filed 05/08/20
         Case 1:19-cv-10796-DLC    DocumentEntered
                                             6 Filed05/08/20
                                                     11/22/1915:34:07
                                                               Page 3 of Exhibit
                                                                         4       C
                                    Pg 60 of 78
Hon. Denise L. Cote
November 22, 2019
Page 3

public offering is to compensate defrauded investors. To effect this purpose, there may be
circumstances where a district court should temporarily freeze defendants’ assets to insure that
they will be available to compensate public investors.”). The Court’s equitable powers also
include imposing a temporary litigation stay to avoid inequitable results if one harmed investor
obtains assets in a separate proceeding that otherwise would have been available for equitable
distribution to all affected investors. See, e.g., SEC v. Byers, 609 F.3d 87, 93 (2d Cir. 2010)
(upholding litigation stay in aid of receivership); SEC v. Credit Bancorp, Ltd., 93 F. Supp. 2d
475 (S.D.N.Y. 2000) (same; collecting cases).

          Second, the terms of the relief are clear, as the judgment spells them out. The judgment
makes clear that the Court would retain jurisdiction to enforce these terms. Third, the judgment
reflects a partial resolution of claims in the Complaint. The relief afforded by the proposed
judgment is specifically requested in the Commission’s Complaint and is appropriate in light of
the Commission’s claims. And, fourth, no improper collusion or corruption has tainted the
judgment, as the parties have reached this partial resolution at arms’ length.

        Finally, the public interest “would not be disserved” by the proposed judgment.
Citigroup, 752 F.3d at 294. All of the relief requested serves the public interest by enjoining
future violations of the securities laws, providing for the future recovery of monetary relief to
benefit investors, and temporarily preserving the status quo with respect to assets belonging to
and under the control of IIG. The asset freeze and litigation stay both preserve IIG’s assets to
pay any disgorgement, pre-judgment interest, and/or civil penalties ordered by the Court in a
final judgment, which amounts may subsequently be distributed to harmed investors. The
restraints also temporarily prevent IIG, which retains control over assets belonging to the Private
Funds, from managing those assets until the Private Funds’ court-appointed liquidators assume
control over those assets.

        As noted, the proposed third-party restraints have been crafted in order to avoid
interfering with the Foreign Bankruptcy Proceedings and the activities of the court-appointed
liquidators in those proceedings. The Foreign Bankruptcy Proceedings are exempt from the
proposed anti-litigation injunction. Moreover, the judgment would exempt from the asset-freeze
transfers made upon the written instructions of the liquidators. Thus, the proposed judgment
should not impair the orderly wind-down of the Private Funds or the return to investors of assets
of the Private Funds that may remain under IIG’s control.

         There is at least one domestic state-court litigation that would be subject to the proposed
litigation stay–Girobank, N.V. v. IIG Trade Opportunities Fund, N.V. et al., Index No.
652135/2019 (N.Y. Sup. Ct.). In that action, the plaintiff sought and obtained an attachment on
certain assets of IIG; a motion to modify the attachment is pending. The relief in the proposed
judgment does not affect the state court attachment and is consistent with that earlier overlapping
restraint. The proposed judgment also would allow the plaintiff in the Girobank action—or any
other private litigant—to petition for relief from the temporary restraints in the proposed
judgment.




                                                                                      WY-4/ 41
  20-11129-mew      Doc 3-3 Filed 05/08/20
         Case 1:19-cv-10796-DLC    DocumentEntered
                                             6 Filed05/08/20
                                                     11/22/1915:34:07
                                                               Page 4 of Exhibit
                                                                         4       C
                                    Pg 61 of 78
Hon. Denise L. Cote
November 22, 2019
Page 4

       For all these reasons, the Commission respectfully requests that the Court approve the
proposed consent judgment.

                                                  Respectfully submitted,

                                                    /s/ Philip A. Fortino

                                                  Philip A. Fortino
                                                  Lindsay S. Moilanen
                                                  Lee A. Greenwood

                                                  Counsel for Plaintiff Securities and Exchange
                                                  Commission
Enclosures

cc:    Terence Healy, Esq. (Counsel for Defendant) (by electronic mail)




                                                                                   WY-4/ 42
20-11129-mew    Doc 3-3 Filed 05/08/20
      Case 1:19-cv-10796-DLC            Entered
                              Document 6-1      05/08/20
                                            Filed        15:34:07
                                                  11/22/19  Page 1 ofExhibit
                                                                      8      C
                                Pg 62 of 78




                                                                    WY-4/ 43
20-11129-mew    Doc 3-3 Filed 05/08/20
      Case 1:19-cv-10796-DLC            Entered
                              Document 6-1      05/08/20
                                            Filed 11/22/1915:34:07
                                                             Page 2 ofExhibit
                                                                       8      C
                                Pg 63 of 78




                                                                     WY-4/ 44
20-11129-mew   Doc 3-3 Filed 05/08/20
     Case 1:19-cv-10796-DLC            Entered
                             Document 6-1      05/08/20
                                           Filed        15:34:07
                                                 11/22/19  Page 3 ofExhibit
                                                                     8      C
                               Pg 64 of 78




                                                                   WY-4/ 45
20-11129-mew   Doc 3-3 Filed 05/08/20
     Case 1:19-cv-10796-DLC            Entered
                             Document 6-1      05/08/20
                                           Filed        15:34:07
                                                 11/22/19  Page 4 ofExhibit
                                                                     8      C
                               Pg 65 of 78




                                                                   WY-4/ 46
20-11129-mew   Doc 3-3 Filed 05/08/20
     Case 1:19-cv-10796-DLC            Entered
                             Document 6-1      05/08/20
                                           Filed        15:34:07
                                                 11/22/19  Page 5 ofExhibit
                                                                     8      C
                               Pg 66 of 78




                                                                   WY-4/ 47
20-11129-mew   Doc 3-3 Filed 05/08/20
     Case 1:19-cv-10796-DLC            Entered
                             Document 6-1      05/08/20
                                           Filed        15:34:07
                                                 11/22/19  Page 6 ofExhibit
                                                                     8      C
                               Pg 67 of 78




                                                                   WY-4/ 48
       Case 1:19-cv-10796-DLC
20-11129-mew                   Document 6-1
                Doc 3-3 Filed 05/08/20      Filed05/08/20
                                        Entered   11/22/1915:34:07
                                                           Page 7 of 8Exhibit C
                                Pg 68 of 78




                                                              WY-4/ 49
                                                   6FDQQHGZLWK&DP6FDQQHU
20-11129-mew    Doc 3-3 Filed 05/08/20
      Case 1:19-cv-10796-DLC            Entered
                              Document 6-1  Filed05/08/20
                                                  11/22/1915:34:07
                                                            Page 8 ofExhibit
                                                                     8       C
                                Pg 69 of 78




                                                                    WY-4/ 50
20-11129-mew   Doc 3-3 Filed 05/08/20
      Case 1:19-cv-10796-DLC  DocumentEntered
                                        9 Filed05/08/20
                                                11/26/1915:34:07
                                                          Page 1 of Exhibit
                                                                    7       C
                               Pg 70 of 78




                                                                   WY-4/ 51
20-11129-mew   Doc 3-3 Filed 05/08/20
      Case 1:19-cv-10796-DLC  DocumentEntered
                                        9 Filed05/08/20
                                                11/26/1915:34:07
                                                          Page 2 of Exhibit
                                                                    7       C
                               Pg 71 of 78




                                                                   WY-4/ 52
20-11129-mew   Doc 3-3 Filed 05/08/20
      Case 1:19-cv-10796-DLC  DocumentEntered
                                        9 Filed05/08/20
                                                11/26/1915:34:07
                                                          Page 3 of Exhibit
                                                                    7       C
                               Pg 72 of 78




                                                                   WY-4/ 53
20-11129-mew   Doc 3-3 Filed 05/08/20
      Case 1:19-cv-10796-DLC  DocumentEntered
                                        9 Filed05/08/20
                                                11/26/1915:34:07
                                                          Page 4 of Exhibit
                                                                    7       C
                               Pg 73 of 78




                                                                   WY-4/ 54
20-11129-mew   Doc 3-3 Filed 05/08/20
      Case 1:19-cv-10796-DLC  DocumentEntered
                                        9 Filed05/08/20
                                                11/26/1915:34:07
                                                          Page 5 of Exhibit
                                                                    7       C
                               Pg 74 of 78




                                                                   WY-4/ 55
20-11129-mew   Doc 3-3 Filed 05/08/20
      Case 1:19-cv-10796-DLC  DocumentEntered
                                        9 Filed05/08/20
                                                11/26/1915:34:07
                                                          Page 6 of Exhibit
                                                                    7       C
                               Pg 75 of 78




                                                                   WY-4/ 56
20-11129-mew   Doc 3-3 Filed 05/08/20
      Case 1:19-cv-10796-DLC  DocumentEntered
                                        9 Filed05/08/20
                                                11/26/1915:34:07
                                                          Page 7 of Exhibit
                                                                    7       C
                               Pg 76 of 78




                                                                   WY-4/ 57
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                 Pg 77 of 78
20-11129-mew   Doc 3-3   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit C
                                 Pg 78 of 78
